Buchanan, J.
This case is before us on two appeals from a judgment of the Fourth District Court of New Orleans, upon a tableau of distribution.
The first question to be disposed of, is a motion to dismiss the appeals for want of proper parties. The appellant, J. A. Turnell, was put upon the tableau as an ordinary creditor for the sum of $4,655. He opposed the tableau on the grounds:
1st. That he was a creditor of insolvent for the sum of $10,037, with interest and costs.
2. That he was a privileged creditor for said amount.
3d. That certain persons named, to wit: W. Monaghan, J. S. GazeneaM, J. 8. Whitaker,, 8. T. Tcmjlor, syndic, are improperly ranked as creditors upon said tableau.
4. That certain persons are improperly ranked as creditors with privilege of the fourth class on the tableau. The parties thus opposed are not named in the opposition, but by reference to the tableau their names appear to be: Mebille & Go., Huma Laeoste, J. JB. Berten, Wolfe & Singleton, Bobt. Gamble, Henry Flor anee, George Gotisehalk and A. Sehloss.
The judgment of the Court below dismissed Twrnell’s opposition, and he appealed. His petition of appeal prays that the syndic, and those creditors who specially opposed his ( Turnell’s) claim, might be cited to answer the appeal. The bond of appeal of Twmell is in favor of 8ewell T. Taylor, syndic, and of Mebille & Go., as appellees.
The record shows that the claim of Turnell was opposed by other parties besides those mentioned in his petition and bond of appeal, and also that the judgment of the Court below recognized the validity of the claims of many of those opposed by Turnell, and who have not been made parties in any manner to this appeal. Tet this appellant, in his points filed in this Court, has asked that all the claims opposed by him in the Court below be rejected.
The other appeal is taken by B. Bradley and others, who have opposed the tableau, claiming to be ranked thereon as privileged, instead of ordinary creditors, and adopting, in other respects, the opposition of John A. Twmell, with the exception of said Twrnell’s claim to a privilege which they contest.
The petition of appeal of these appellants prays for citation against the syndic and all others in interest.. Their bond is given in favor of the syndic alone. It does not appear that citations of appeal have been served upon any of the numerous parties in this cause, who are interested in maintaining the judgment of the District Court, with the exception of the syndic and two other creditors, namely : Williamison, Za/’atin & Gratiaa, and Mebille & Go.
This case appears to come clearly within the rule so often announced in this Court: “ Whoever claims relief at our hands against a judgment, must bring before us all the parties thereto, who have an interest in its remaining undisturbed.” 15 L. R. 363. 3 Rob. 436. 5 Rob. 224. 12 Rob. 203.
It is, therefore, adjudged and decreed that the appeals herein filed be dismissed, with costs.
Re-hearing refused.